      Case 1:20-cv-04474-PGG-BCM Document 30 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 9/16/21
LG CAPITAL FUNDING, LLC,
                   Plaintiff,                       20-CV-4474 (PGG) (BCM)
            -against-                               ORDER
E-WASTE SYSTEMS, INC.,
                   Defendant.

BARBARA MOSES, United States Magistrate Judge.

       In my Scheduling Order for Damages Inquest dated November 20, 2020 (Scheduling

Order) (Dkt. No. 24), I directed plaintiff to file its Proposed Findings of Fact and Conclusions of

Law (Proposed Findings) no later than January 20, 2021; provided detailed guidance regarding

the content of the Proposed Findings; and directed the defaulted defendant to file its opposition

papers, if any, no later than February 22, 2021. In addition, I directed plaintiff to serve the

defaulted defendant by mail, at its last known address, with its Proposed Findings, any

supporting materials, and "a copy of this Order," and to file proof of such service on the docket

in this action. Sched. Order ¶ 7. The purpose of the service requirement, of course, was to

provide the defaulted defendant with notice of the inquest, including its opportunity to respond to

plaintiff's submission and the date by which it was required to do so.

       Plaintiff timely filed its Proposed Findings on January 20, 2021 (Dkt. No. 28), along with

an affidavit of service (Dkt. No. 29) attesting that it served the Proposed Findings and supporting

materials on defendant. The affidavit of service does not show, however, that it also served the

Scheduling Order on the defaulted defendant. The affidavit of service is the last entry on the

docket; the defaulted defendant did not respond to the Proposed Findings.
     Case 1:20-cv-04474-PGG-BCM Document 30 Filed 09/16/21 Page 2 of 2




      Accordingly, it is hereby ORDERED:

      1.    If plaintiff timely served the Scheduling Order on defendant, but simply neglected

            to list it in its January 20, 2021 affidavit of service, plaintiff may file a

            supplemental proof of service on the docket no later than September 20, 2021.

      2.    If plaintiff has not yet served the Scheduling Order on defendant (or it is not

            certain whether it did or did not), it shall do so promptly – no later than

            September 20, 2021 – at which time it shall also serve a copy of this Order on

            the defaulted defendant at its last known address. Thereafter, plaintiff shall

            promptly file proof of such service on the docket, and defendant may have until

            October 8, 2021, to file its opposition, if any, to the Proposed Findings.

Dated: New York, New York
       September 16, 2021

                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                              2
